Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 04/15/2022 communications in the application of Babaei et al. for the "TIME INTERVAL BETWEEN TWO SUBSEQUENT TRANSMISSION OCCASIONS OF A PERIODIC RESOURCE ALLOCATION" filed 03/11/2020.  This application is a continuation of 15/972,041, filed 05/04/2018 now U.S. Patent #10,595,358 which Claims Priority from Provisional Application 62501653, filed 05/04/2017.   This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 12/16/2021.  The amendment and response have been entered and made of record.  Claims 1, 11, 20 have been amended.  Claims 1-20 are pending in the present application. 

2.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Jiang et al. (US#2017/0019887) in view of Rajagopal et al. (US#2017/0289733) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.        Claims 1-9, 11-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiang et al. (US#2017/0019887) in view of Rajagopal et al. (US#2017/0289733).  
Regarding claims 11, 20, the references disclose an apparatus and system for periodic resource allocation in multicarrier communications system, according to the essential features of the claims.  Jiang et al. (US#2017/0019887) discloses a BS comprising: one or more processors, and memory storing instructions that, when executed by the one or more processors, cause the BS to: transmit (see 522 in Figs 5-6) a radio resource control messages comprising first periodicity resource allocation configuration parameters comprising a first periodicity parameter indicating a number of symbols for a periodic resource allocation (see Figs. 3, 5, para. [0012], [0043], [0047], [0058]: the RRC grant may specify the resource assignment duration for multiple SPS requests and the DCI grant may activate/de-activate the resource assignment for multiple SPS requests; see also para 602-604 of fig. 6; par. [0058]-[0063], [0068]-[0070]: SPS request 520 in fig. 5 and 604 of fig. 6 include multiple fields that specify a request resource period for the SPS resource assignment; a periodicity of the resource pattern in par. 0058 could be interpreted as indicating reporting SPS assistance information); transmit a DCI indicating activation of the periodic resource allocation, wherein the DCI comprises one or more fields indicating a numerology from multiple numerologies, wherein the multiple numerologies relate to multiple symbol duration (Here, the numerology may be at least one of the subcarrier spacing, the symbol duration, the cyclic prefix (CP) duration, the number of data symbols scheduled by one DCI, and others. Note that the number of data symbols may be referred to as a "TTI," a "subframe," a "slot," an "sTTI," a "minislot," and others), wherein the numerology indicates a symbol duration from the multiple symbol durations (see Figs. 2A-C; para [0040]-[0042] & 524 in fig. 5 and 608 of fig. 6; par. [0064] & [0071]: DCI activation grant, DCI format includes an index of the SPS request activated); and receive TBs via resources associated with the periodic resource allocation, wherein a time interval between two subsequent transmission occasions of the periodic resource allocation is determined based on the symbol duration and the number of symbols (Fig. 5; para [0052], [0062], [0064]-[0066]: activate the SPS resource allocation and/or SPS configurations).  It’s also noted that, as defined in New Radio (NR) Rel-15, a control resource set (CORESET) is defined as a set of resource element groups (REG) with one or more symbol duration under a given numerology (e.g., subcarrier spacing and symbol length) within which UE attempts to blindly decode downlink control information (DCI) carried in NR PDCCH which is the PDCCH for 5G or NR systems. 
Although, Jiang does not disclose expressly wherein transmitting a plurality of transport blocks via radio resources associated with the first periodic resource allocation.  However, Jiang teaches that UE would perform measurement and report it to eNB in fig. 3, performing V2V communication in accordance with SPS in fig. 6 and uplink frames in figure 2 & para [0043]-[0047].  If the teaching of Jiang explained above are compared to the claim limitation, fig. 2A, 2B & 2D in Jiang would have rendered the claim limitation obvious because eNB would receive one of those blocks or sub-frames from UE.  In the same field of endeavor, Rajagopal et al. (US#2017/0289733) teaches for the transmitting, at least one transport block (TB), employing at least one first uplink SPS configuration parameter corresponding to the first SPS configuration index (see Figs. 5 and 16, para.[0179]-[0180]: detection of data transport blocks (TBs) in a PDSCH ). 
Regarding claim 12, the reference further teach wherein the time interval between the two subsequent transmission occasions is determined based on the number of symbols multiplied with the symbol duration (Jiang et al.: Figs. 2A-C; para [0040]-[0042]).
Regarding claims 13, 14, the reference further teach wherein the RRC message comprises a RNTI; wherein DCI is associated with RNTI (Jiang et al.: Fig. 5; para [0062]-[0066], [0072]: once the DCI grant is received, vehicle 512 may process 550 the DCI grant using the RNTI received in the RRC grant).
Regarding claims 15, 16, the reference further teach wherein the DCI indicates radio resources for the receiving of the transport blocks; wherein the DCI comprises one or more second fields, the radio resources being determined based on one or more second fields (Rajagopal et al.: Figs. 5 and 16; para [0179]-[0180]: detection of data transport blocks (TBs) in a PDSCH).
Regarding claims 17, 18, the reference further teach wherein the DCI indicates one or more transmission durations up to a first value for receiving of the TBs; wherein a transmission duration in the one or more transmission duration corresponds to one or more logical channels (Jiang et al.: para. [0043]-[0046]).
Regarding claims 1-9, they are method claims corresponding to the apparatus claims 11-18 above.  Therefore, claims 1-9 are analyzed and rejected as previously discussed in paragraph above with respect to claims 11-18.
One skilled in the art would have recognized the need for effectively and efficiently  providing for periodic resource allocation in multicarrier communications system, and would have applied Rajagopal’s novel use for the transmission of at least one transport block employing at least one first uplink SPS configuration parameter corresponding to the first SPS configuration index into Jiang' s semi-persistent scheduling (SPS) mechanism for vehicle-to-vehicle (V2V) communications.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Rajagopal’s method and apparatus for transmission for transmission of control and data in vehicle to vehicle communication into Jiang's semi persistent scheduling (SPS) mechanisms for vehicle to vehicle communication with the motivation being to provide a method and apparatus for resource allocation in multicarrier communications system of a wireless network.
Allowable Subject Matter
6.	Claims 10, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first periodicity parameter indicates a number of transmission time intervals; the one or more first fields indicate a transmission time interval duration; and the time interval between two subsequent transmission occasions is based on the number of transmission time intervals multiplied with the transmission time interval duration, as specifically recited in the claims.  

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
May 05, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477